DETAILED ACTION
This action is in response to the amendments filed on May 24th, 2021. A summary of this action:
Claims 1-21 have been presented for examination.
Claims 1, 19-20 have been amended
Claims 21 is newly presented
Claim(s) 1, 5, 8-9, 12-13, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien et al., “Respiratory motion guided four dimensional cone beam computed tomography: encompassing irregular breathing”, 2014
Claims 2-4, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., “Respiratory motion guided four dimensional cone beam computed tomography: encompassing irregular breathing”, 2014 in view of Fahimian et al., US 2013/0142310
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., “Respiratory motion guided four dimensional cone beam computed tomography: encompassing irregular breathing”, 2014 in view of Ren et al., “A limited-angle intrafraction verification (LIVE) system for radiation therapy”, 2014 
Claim(s) 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., “Respiratory motion guided four dimensional cone beam computed tomography: encompassing irregular breathing”, 2014 in view of O’Brien, hereafter O’Brien 2, “Optimizing 4D cone beam computed tomography acquisition by varying the gantry velocity and projection time interval”, 2013 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., “Respiratory motion guided four dimensional cone beam computed tomography: encompassing irregular breathing”, 2014 in view of Saracen et al., US 2005/0228255 
This action is non-Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the § 103 Rejection
	In light of the applicant’s arguments, the rejection is withdrawn.
	A new grounds of rejection is presented below, and as this was not necessitated by amendment this is a non-final rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8-9, 12-13, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien et al., “Respiratory motion guided four dimensional cone beam computed tomography: encompassing irregular breathing”, 2014 

For compact prosecution – the Examiner notes that O’Brien has a number of publications on this relied upon invention, the other publications are cited below.

Regarding Claim 1
O’Brien teaches:
	An apparatus for treatment planning and/or for treatment setup, comprising: (O’Brien, abstract teaches a system for a “respiratory motion guided 4DCBCT (RMG-4DCBCT) regulates the gantry velocity and projection time interval, in response to the patient’s respiratory signal, with the aim of acquiring evenly spaced projections in a number of phase or displacement bins during the respiratory cycle.” wherein “Here we expand on that work to provide a practical algorithm for the case of real patient breathing data. We give a complete description of RMG-4DCBCT including full details on how to implement the algorithms to determine when to move the gantry and when to acquire projections in response to the patient’s respiratory signal. We simulate a realistic working RMG-4DCBCT system using 112 breathing traces from 24 lung cancer patients.”, in other words this is a system for treatment planning/setup such as for “lung cancer patients” wherein this is to determine “when to acquire projections [images, see figure 7 for examples of the “images”/”projections”] – for more clarification see § 4.1 “Modern linear accelerators are equipped with kilovoltage (kV) imagers which are used to position patients for treatment. By rotating the gantry, containing the kV imager and detector, around the patient a series of approximately 1200 images, or projections, can be acquired. We will refer to the kV images as projections throughout the remainder of this paper. The projections are used to reconstruct a three dimensional image, or cone beam computed tomography (CBCT) image, of the patient’s anatomy using the Feldkamp–Davis–Kress algorithm (Feldkamp et al 1984). The whole process takes several minutes to acquire the projections necessary to reconstruct a CBCT image of acceptable quality for radiotherapy.” – see ¶ 1-2 in the instant specification for claim interpretation wherein this invention is for “radiation treatment”, i.e. radiotherapy such as for cancer patients as taught by O’Brien)
	a simulator configured to obtain a first model representing a first component of a medical system, and virtually move the first model to simulate a movement of the first component of the medical system;  (O’Brien, see the abstract as cited above, then see page 581 ¶ 2 “will give complete details on the software system that is used to implement RMG-4DCBCT in a simulated environment. We will introduce the algorithms that are used to determine when to move the gantry, how to move the gantry smoothly and when to acquire a projection. To make the system more realistic we have developed a simulated gantry and a simulated kilovoltage imager and commands are issued to the simulated system.”, i.e. this simulates a medical system which includes a simulated gantry and simulated imager [both of these are examples of components of the system], for more clarification see § 5 which teaches in part “Our software has been designed so that once we have an imager where projection acquisition and gantry velocity can be controlled it is relatively easy to replace our simulated imager and gantry with a real imager and gantry.” and see figure 2 along with the description in § 2.4 – figure 2 shows the simulated position and trajectory of 1) the gantry, 2) the imager [i.e., the “projection points” – see § 2.4 ¶ 1 for clarification], and 3) the “breathing trace” – in other words, this shows the simulated movement of both the gantry and the imager, e.g., as per ¶ 1 of § 2.4 this includes the “angular separation between projections” and “angular distance between projections” which represent the angular movement of the imager], and this also includes the “gantry velocity”/”acceleration” – see ¶ 2 for an example listing of values used)

    PNG
    media_image1.png
    527
    775
    media_image1.png
    Greyscale

	an analyzer configured to determine imaging waypoints based on the virtual movement of the first model, wherein the imaging waypoints indicate imaging opportunities; (O’Brien, see figure 2 above, and see the abstract – this is for “acquiring evenly spaced projections in a number of phase or displacement bins during the respiratory cycle”, i.e. this system determines the optimal imaging waypoints/projection points for “when to acquire projections [images]” – this is a function of the movement of the various components of the system (see figure 2, see §2.4 as cited above), also see § 2.1 and figure 1 for a “flowchart showing the main algorithm”, see §2.2. which teaches in part “These two degrees of freedom allow us to speed up the gantry
and delay projections with the aim of improving the angular separation between projections.”, i.e. this system is for “Optimizing the gantry velocity and projection time interval schedule is achieved using mixed integer quadratic programming (MIQP) technique” – this optimizes both the gantry velocity and when to take images and combines this to determine which “projection points” are optimal such as to improve “the angular separation between projections” – for more clarification see figure 5- this shows a “screenshot” which shows the imaging waypoints as “the crosses [which] correspond to projections taken using [the software]”, see figure 6 for more examples including examples from other similar algorithms applied in the “software” of O’Brien , i.e. § 3 ¶ 1 “Figure 6 gives a screen shot from the RMG-4DCBCT software showing the differences between the four 4DCBCT algorithms with the parameters used for the 4DCBCT methods summarized in table 1.”– all of these screenshots show the imaging waypoints as determined by each of the four algorithms, i.e. this claim limitation encompasses all 4 algorithms implemented in O’Brien’s “software” “simulation system”)
    PNG
    media_image2.png
    440
    715
    media_image2.png
    Greyscale

	and a graphic generator configured to generate a graphic based on the determined imaging waypoints. (O’Brien, see figure 5 – this is a “screenshot” [example of a graphic from a graphic generator] wherein the “screenshot” visually depicts the imaging waypoints, i.e. the “crosses [that] correspond to projections taken” with respect to “time” and other data – this “screenshot” is an example output from O’Brien’s “RMG-4DCBCT software”, in addition – see figure 6 as cited and described above for other examples of screenshots with the waypoints/the “crosses”

    PNG
    media_image3.png
    430
    736
    media_image3.png
    Greyscale


Regarding Claim 5
O’Brien teaches: 
	The apparatus of claim 1, further comprising an input for receiving a user-defined amount of imaging coverage, wherein the analyzer is configured to determine the imaging waypoints based on the user-defined amount of imaging coverage. (O’Brien, see the abstract – “Acquisition used phase-based binning and parameter settings typically used on commercial 4DCBCT systems (4 min acquisition time, 1200 projections across 10 respiratory bins),” – i.e., the user sets the amount of “acquisition time” and the number of images/”projections” in the “settings” – these are examples of the image coverage – in addition,  see figure 1 for the step “Are there any projections remaining?” – to further clarify, see table 1 – this lists the “default parameters” for the various disclosed methods including the “Total projections” wherein table 3 and § 4.1 teaches that these are “settings”, i.e. these are user-defined parameters that the user inputs to set the system, wherein the table 1 has the “default” parameters, e.g. page 593 ¶ 1 “As we reduce the total imaging time [i.e. the user adjusts down the imaging time], RMG- 4DCBCT is forced to take projections closer together with a much higher gantry velocity and acceleration.” – in other words the user has a number of “settings”/”parameters” wherein the user may set these parameter to define the amount of imaging coverage)

    PNG
    media_image4.png
    360
    878
    media_image4.png
    Greyscale



Regarding Claim 8
O’Brien teaches:
	The apparatus of claim 6, wherein the first type of imaging is room- based imaging, gantry-based imaging, or couch-based imaging.  (O’Brien, as cited above, e.g. § 5 teaches that the system includes a “simulated...gantry” [example of a patient support] wherein O’Brien as cited above, e.g. figure 2 and § 2.1 to § 2.4 and the abstract and § 5 teaches that the system simulates the “Gantry velocity”, e.g. see figure 2 and section 2.4 the simulation includes the “velocity and acceleration of the gantry” and the “gantry trajectory”, also the “gantry” includes the couch, i.e. see page 590 ¶ 1 for “time that the patient spends on the couch”, one of ordinary skill would have recognized that the gantry, in addition, see page 590, ¶ 2 the “patient” is on a “couch”, i.e. O’Brien’s imaging is couch based, and 3) a person of ordinary skill would infer that O’Brien’s technique is applied in a room, therefore it is an example of a  room-based imaging technique – also, the claim recites “or” therefore only one of these is required)
 
Regarding Claim 9
O’Brien teaches: 
	The apparatus of claim 1, wherein the graphic generator is configured to generate the graphic to present the imaging waypoints as control point indices, wherein the control point indices comprise or represent:
	gantry angles, couch angles, time points, or doses. (O’Brien, see figures 4 and 6 as cited above – the imaging waypoints, i.e. the “crosses” which correspond to the “projections” are time points – the x-axis is “time”,  also the imaging waypoints are functions of “gantry angle” (§ 2.4), e.g. see figure 2 – i.e., the control points such as shown in figures 4-6 comprise or represent the gantry angles – and also see § 3.4 which teaches that the “imaging dose” is controlled, i.e. the number of projections/images control the “imaging dose”, e.g. from “120” to “60” projects per bin the “radiation dose” is halved – to clarify see the instant specification ¶ 64 which recites “the overall dose involved in generating the whole image”, i.e. the term dose as conveyed by the specification encompasses the dose due to the imaging, e.g. see O’Brien) 

Regarding Claim 10.
O’Brien teaches: 
	The apparatus of claim 1, wherein the imaging waypoints are arranged in the graphic  as a function of imaging distance as a function of imaging distance.  (O’Brien, § 2.4 teaches “angular distance between projections” is part of the optimization, i.e. the crosses in figure 5 are arranged as a function of the imaging “distance” as the location of the crosses is determined based on the imaging “distance” – for claim interpretation limitations are not read in from the specification – this limitation recites that “imaging waypoints are arranged in the graphic as a function of imaging distance”, e.g. that the imaging waypoints are arranged in a graph, e.g. figure 5 of O’Brien, wherein the locations of the imaging waypoints is determined based on the imaging distance, e.g. O’Brien as the waypoints are a function of imaging distance, e.g. the “angular distance between projections”)


Regarding Claim 12.
O’Brien teaches: 
	The apparatus of claim 1, wherein the imaging waypoints are arranged in the graphic as a function of angle offset between two kV-imager positions of a same imager or of different respective imagers.  (O’Brien, § 2.4 teaches “angular distance between projections” is part of the optimization, i.e. the crosses in figure 5 are arranged as a function of the imaging “distance” as the location of the crosses is determined based on the imaging “distance” – wherein the “angular distance between projections” teaches that this distance is the angle offset between the same kV imager position “between” images – see § 2.1 for “kV” imager as the one used  – for claim interpretation limitations are not read in from the specification – this limitation recites that “imaging waypoints are arranged in the graphic as a function of angle offset”, e.g. that the imaging waypoints are arranged in a graph, e.g. figure 5 of O’Brien, wherein the locations of the imaging waypoints is determined based on the angle offset, e.g. O’Brien as the waypoints are a function of imaging distance, e.g. the “angular distance between projections”)

Regarding Claim 13.
O’Brien teaches: 
	The apparatus of claim 1, wherein the analyzer is also configured to determine gantry angle of a gantry associated with a treatment energy source as a function of control point index.  (O’Brien, see the citations above, e.g. § 2.4 – the system determines the “gantry angle” wherein § 2.1 teaches that the gantry is associated with a “linear accelerator” [treatment energy source example], i.e. “Modern linear accelerators are equipped with kilovoltage (kV) imagers which are used to position patients for treatment. By rotating the gantry, containing the kV imager and detector, around the patient a series of approximately 1200 images, or projections, can be acquired.” and in regards to the control point index – the system determines the gantry angle as part of controlled the “gantry velocity”, i.e. the “gantry velocity can be controlled” (§ 5 ¶ 1 and elsewhere), e.g. see figure 2 which shows the “gantry trajectory” which is based on the gantry angle/velocity, also, dependent 9 recites that an example of a control point index is “time” [i.e. under the BRI, this claim encompasses at least the listing in dependent claim 9], clearly, gantry angle based on gantry velocity is a function of time, as well as gantry angle itself – see figure 2 which shows this )


Regarding Claim 19.
O’Brien teaches:
	A method for treatment planning and/or for treatment setup, comprising: (O’Brien, abstract teaches a system for a “respiratory motion guided 4DCBCT (RMG-4DCBCT) regulates the gantry velocity and projection time interval, in response to the patient’s respiratory signal, with the aim of acquiring evenly spaced projections in a number of phase or displacement bins during the respiratory cycle.” wherein “Here we expand on that work to provide a practical algorithm for the case of real patient breathing data. We give a complete description of RMG-4DCBCT including full details on how to implement the algorithms to determine when to move the gantry and when to acquire projections in response to the patient’s respiratory signal. We simulate a realistic working RMG-4DCBCT system using 112 breathing traces from 24 lung cancer patients.”, in other words this is a system for treatment planning/setup such as for “lung cancer patients” wherein this is to determine “when to acquire projections [images, see figure 7 for examples of the “images”/”projections”] – for more clarification see § 4.1 “Modern linear accelerators are equipped with kilovoltage (kV) imagers which are used to position patients for treatment. By rotating the gantry, containing the kV imager and detector, around the patient a series of approximately 1200 images, or projections, can be acquired. We will refer to the kV images as projections throughout the remainder of this paper. The projections are used to reconstruct a three dimensional image, or cone beam computed tomography (CBCT) image, of the patient’s anatomy using the Feldkamp–Davis–Kress algorithm (Feldkamp et al 1984). The whole process takes several minutes to acquire the projections necessary to reconstruct a CBCT image of acceptable quality for radiotherapy.” – see ¶ 1-2 in the instant specification for claim interpretation wherein this invention is for “radiation treatment”, i.e. radiotherapy such as for cancer patients as taught by O’Brien)
	obtaining a first model representing a first component of a medical system; virtually moving the first model to simulate a movement of the first component of the medical system;  (O’Brien, see the abstract as cited above, then see page 581 ¶ 2 “will give complete details on the software system that is used to implement RMG-4DCBCT in a simulated environment. We will introduce the algorithms that are used to determine when to move the gantry, how to move the gantry smoothly and when to acquire a projection. To make the system more realistic we have developed a simulated gantry and a simulated kilovoltage imager and commands are issued to the simulated system.”, i.e. this simulates a medical system which includes a simulated gantry and simulated imager [both of these are examples of components of the system], for more clarification see § 5 which teaches in part “Our software has been designed so that once we have an imager where projection acquisition and gantry velocity can be controlled it is relatively easy to replace our simulated imager and gantry with a real imager and gantry.” and see figure 2 along with the description in § 2.4 – figure 2 shows the simulated position and trajectory of 1) the gantry, 2) the imager [i.e., the “projection points” – see § 2.4 ¶ 1 for clarification], and 3) the “breathing trace” – in other words, this shows the simulated movement of both the gantry and the imager, e.g., as per ¶ 1 of § 2.4 this includes the “angular separation between projections” and “angular distance between projections” which represent the angular movement of the imager], and this also includes the “gantry velocity”/”acceleration” – see ¶ 2 for an example listing of values used)
	determining, by an analyzer, imaging waypoints based on the virtual movement of the first model, wherein the imaging waypoints indicate imaging opportunities; (O’Brien, see figure 2 above, and see the abstract – this is for “acquiring evenly spaced projections in a number of phase or displacement bins during the respiratory cycle”, i.e. this system determines the optimal imaging waypoints/projection points for “when to acquire projections [images]” – this is a function of the movement of the various components of the system (see figure 2, see §2.4 as cited above), also see § 2.1 and figure 1 for a “flowchart showing the main algorithm”, see §2.2. which teaches in part “These two degrees of freedom allow us to speed up the gantry
and delay projections with the aim of improving the angular separation between projections.”, i.e. this system is for “Optimizing the gantry velocity and projection time interval schedule is achieved using mixed integer quadratic programming (MIQP) technique” – this optimizes both the gantry velocity and when to take images and combines this to determine which “projection points” are optimal such as to improve “the angular separation between projections” – for more clarification see figure 5- this shows a “screenshot” which shows the imaging waypoints as “the crosses [which] correspond to projections taken using [the software]”, see figure 6 for more examples including examples from other similar algorithms applied in the “software” of O’Brien , i.e. § 3 ¶ 1 “Figure 6 gives a screen shot from the RMG-4DCBCT software showing the differences between the four 4DCBCT algorithms with the parameters used for the 4DCBCT methods summarized in table 1.”– all of these screenshots show the imaging waypoints as determined by each of the four algorithms, i.e. this claim limitation encompasses all 4 algorithms implemented in O’Brien’s “software” “simulation system”)
	and generating, by a graphic generator, a graphic based on the determined imaging waypoints. (O’Brien, see figure 5 – this is a “screenshot” [example of a graphic from a graphic generator] wherein the “screenshot” visually depicts the imaging waypoints, i.e. the “crosses [that] correspond to projections taken” with respect to “time” and other data – this “screenshot” is an example output from O’Brien’s “RMG-4DCBCT software”, in addition – see figure 6 as cited and described above for other examples of screenshots with the waypoints/the “crosses”

Regarding Claim 20.
O’Brien teaches: 
	A product having a non-transitory medium storing a set of instructions, an execution of which by a processing unit causes a method to be performed during treatment planning and/or treatment setup, the method comprising:(O’Brien, abstract teaches a system for a “respiratory motion guided 4DCBCT (RMG-4DCBCT) regulates the gantry velocity and projection time interval, in response to the patient’s respiratory signal, with the aim of acquiring evenly spaced projections in a number of phase or displacement bins during the respiratory cycle.” wherein “Here we expand on that work to provide a practical algorithm for the case of real patient breathing data. We give a complete description of RMG-4DCBCT including full details on how to implement the algorithms to determine when to move the gantry and when to acquire projections in response to the patient’s respiratory signal. We simulate a realistic working RMG-4DCBCT system using 112 breathing traces from 24 lung cancer patients.”, in other words this is a system for treatment planning/setup such as for “lung cancer patients” wherein this is to determine “when to acquire projections [images, see figure 7 for examples of the “images”/”projections”] – for more clarification see § 4.1 “Modern linear accelerators are equipped with kilovoltage (kV) imagers which are used to position patients for treatment. By rotating the gantry, containing the kV imager and detector, around the patient a series of approximately 1200 images, or projections, can be acquired. We will refer to the kV images as projections throughout the remainder of this paper. The projections are used to reconstruct a three dimensional image, or cone beam computed tomography (CBCT) image, of the patient’s anatomy using the Feldkamp–Davis–Kress algorithm (Feldkamp et al 1984). The whole process takes several minutes to acquire the projections necessary to reconstruct a CBCT image of acceptable quality for radiotherapy.” – see ¶ 1-2 in the instant specification for claim interpretation wherein this invention is for “radiation treatment”, i.e. radiotherapy such as for cancer patients as taught by O’Brien)
	obtaining a first model representing a first component of a medical system; virtually moving the first model to simulate a movement of the first component of the medical system;  (O’Brien, see the abstract as cited above, then see page 581 ¶ 2 “will give complete details on the software system that is used to implement RMG-4DCBCT in a simulated environment. We will introduce the algorithms that are used to determine when to move the gantry, how to move the gantry smoothly and when to acquire a projection. To make the system more realistic we have developed a simulated gantry and a simulated kilovoltage imager and commands are issued to the simulated system.”, i.e. this simulates a medical system which includes a simulated gantry and simulated imager [both of these are examples of components of the system], for more clarification see § 5 which teaches in part “Our software has been designed so that once we have an imager where projection acquisition and gantry velocity can be controlled it is relatively easy to replace our simulated imager and gantry with a real imager and gantry.” and see figure 2 along with the description in § 2.4 – figure 2 shows the simulated position and trajectory of 1) the gantry, 2) the imager [i.e., the “projection points” – see § 2.4 ¶ 1 for clarification], and 3) the “breathing trace” – in other words, this shows the simulated movement of both the gantry and the imager, e.g., as per ¶ 1 of § 2.4 this includes the “angular separation between projections” and “angular distance between projections” which represent the angular movement of the imager], and this also includes the “gantry velocity”/”acceleration” – see ¶ 2 for an example listing of values used)
	determining, by an analyzer, imaging waypoints based on the virtual movement of the first model, wherein the imaging waypoints indicate imaging opportunities; (O’Brien, see figure 2 above, and see the abstract – this is for “acquiring evenly spaced projections in a number of phase or displacement bins during the respiratory cycle”, i.e. this system determines the optimal imaging waypoints/projection points for “when to acquire projections [images]” – this is a function of the movement of the various components of the system (see figure 2, see §2.4 as cited above), also see § 2.1 and figure 1 for a “flowchart showing the main algorithm”, see §2.2. which teaches in part “These two degrees of freedom allow us to speed up the gantry
and delay projections with the aim of improving the angular separation between projections.”, i.e. this system is for “Optimizing the gantry velocity and projection time interval schedule is achieved using mixed integer quadratic programming (MIQP) technique” – this optimizes both the gantry velocity and when to take images and combines this to determine which “projection points” are optimal such as to improve “the angular separation between projections” – for more clarification see figure 5- this shows a “screenshot” which shows the imaging waypoints as “the crosses [which] correspond to projections taken using [the software]”, see figure 6 for more examples including examples from other similar algorithms applied in the “software” of O’Brien , i.e. § 3 ¶ 1 “Figure 6 gives a screen shot from the RMG-4DCBCT software showing the differences between the four 4DCBCT algorithms with the parameters used for the 4DCBCT methods summarized in table 1.”– all of these screenshots show the imaging waypoints as determined by each of the four algorithms, i.e. this claim limitation encompasses all 4 algorithms implemented in O’Brien’s “software” “simulation system”)
	and generating, by a graphic generator, a graphic based on the determined imaging waypoints. (O’Brien, see figure 5 – this is a “screenshot” [example of a graphic from a graphic generator] wherein the “screenshot” visually depicts the imaging waypoints, i.e. the “crosses [that] correspond to projections taken” with respect to “time” and other data – this “screenshot” is an example output from O’Brien’s “RMG-4DCBCT software”, in addition – see figure 6 as cited and described above for other examples of screenshots with the waypoints/the “crosses”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., “Respiratory motion guided four dimensional cone beam computed tomography: encompassing irregular breathing”, 2014 in view of Fahimian et al., US 2013/0142310

Regarding Claim 2
Obrien does teach that there is a patient support, i.e. a “couch” – see page 590 ¶ 2. 

O’Brien does not explicitly teach: 
	The apparatus of claim 1, wherein the simulator is also configured to obtain a second model representing a patient support, and virtually move the second model to simulate a movement of the patient support.

Fahimian teaches:
The apparatus of claim 1, wherein the simulator is also configured to obtain a second model representing a patient support, and virtually move the second model to simulate a movement of the patient support. (Fahimian, for relevance see the abstract and see figure 1 – as shown and as taught this is a system for “improved radiation treatment and imaging of solid cancers utilizing....optimization...” wherein the system as shown in figure 1 includes a “couch” which is “dynamic”, i.e. this is a patient support that moves, e.g. “Translations and Tilts”, and see figure 2 for more clarification wherein as per ¶ 4 this is to control the “various tools...such as radiation couch and gantry, in concert to produce complex three-dimensional radiation delivery trajectories.” and then see ¶ 9 wherein this includes “optimization algorithms to determine non-colliding gantry and couch trajectories” – then see § 8 which starts at ¶ 49 wherein “DTRT plan comprises a set of control points, (G(MU),T(MU),C(MU),MLC(MU)), that prescribe the gantry angle, couch position, collimator rotation, and MLC leaf positions in terms of the cumulative delivered MU. Treatment planning for DTRT proceeds in two main steps (i) determining the treatment trajectory, and (ii) the multi-leaf collimator (MLC) leaf positions and monitor units (MU) that produce optimal delivered dose characteristics.” and see ¶ 50-51 for more clarification, in other words this system determines the optimal trajectory for “radiation treatment and imaging” (see the abstract) including by simulating [as part of the optimization] the movement/trajectory of the “couch”, i.e. the second model as recited in the claim – for more clarification  see ¶ 53-¶ 64 which describe the optimization process in detail [i.e., this includes the simulation/modelling of the trajectory’s of the various components including the couch], e.g. see ¶ 53-¶ 54 wherein “This method verifies that for each plan trajectory control point, there are no collisions.... To ensure such collisions will not occur, it is necessary to create a model of the linear accelerator capable of detecting collisions and target position with respect to the collimator field of view given the linear accelerator and safety envelope geometry, couch and target position, gantry angle, and collimator rotation”– also, see figure 3 and ¶ 19 – “FIG. 3 demonstrates plots of complex trajectories generated from embodiments of the present invention; the trajectories were derived from the optimization algorithm outlined in Table 1. The top panel represents a 4-dimensional Computer Aided Design (CAD) visualization environment utilized in the treatment trajectory optimization enabling analysis of the treatment trajectory in conjunction of the beams eye view generated with the patient model (CT scan) and target volume, as delineated in Example 1. The middle panel represents plots of the couch trajectories, as viewed from the top of the room for derived motion from said methods of trajectory optimization for the prone partial breast irradiation embodiment (see Example 1). The bottom panel shows photos of the reduction to experiment at different times during the trajectory as indicated.” – for clarity, the figure 3 reproduced below is the originally filed figure 3)

    PNG
    media_image5.png
    634
    923
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    564
    1165
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    433
    1148
    media_image7.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien on a system “with the aim of acquiring evenly spaced projections in a number of phase or displacement bins during the respiratory cycle” (O’Brien, abstract) with the teachings from Fahimian on a similar system for “improved radiation treatment and imaging of solid cancers” which includes the “couch” as part of the “optimization” (Fahimian, abstract) The motivation to combine would have been that Fahimian’s technique provides for “improved radiation treatment and imaging of solid cancers...while minimizing exposure of healthy tissue and organs to harmful, unnecessary radiation.”  (Fahimian, abstract, see ¶ 3-¶6 for additional clarification). 

Regarding Claim 3
O’Brien does not explicitly teach:
	The apparatus of claim 1, wherein the simulator is also configured to obtain a surface model of a patient, and virtually move the surface model to simulate a movement of the patient due to a movement of a patient support. 

Fahimian teaches:
	The apparatus of claim 1, wherein the simulator is also configured to obtain a surface model of a patient, and virtually move the surface model to simulate a movement of the patient due to a movement of a patient support. (Fahimian, ¶ 19 and figure 3: “FIG. 3 demonstrates plots of complex trajectories generated from embodiments of the present invention; the trajectories were derived from the optimization algorithm outlined in Table 1. The top panel represents a 4-dimensional Computer Aided Design (CAD) visualization environment utilized in the treatment trajectory optimization enabling analysis of the treatment trajectory in conjunction of the beams eye view generated with the patient model (CT scan) and target volume, as delineated in Example 1. The middle panel represents plots of the couch trajectories, as viewed from the top of the room for derived motion from said methods of trajectory optimization for the prone partial breast irradiation embodiment (see Example 1). The bottom panel shows photos of the reduction to experiment at different times during the trajectory as indicated.” and see ¶ 56 for more clarification on this – in other words, Fahimian simulates a “patient model” [example of a surface model of a patient, e.g. see figure 3] and moves the patient model based on the “trajectories” including the “couch” [patient support trajectory] – for clarification see the citations for dependent claim 2, as reproduced herein: for relevance see the abstract and see figure 1 – as shown and as taught this is a system for “improved radiation treatment and imaging of solid cancers utilizing....optimization...” wherein the system as shown in figure 1 includes a “couch” which is “dynamic”, i.e. this is a patient support that moves, e.g. “Translations and Tilts”, and see figure 2 for more clarification wherein as per ¶ 4 this is to control the “various tools...such as radiation couch and gantry, in concert to produce complex three-dimensional radiation delivery trajectories.” and then see ¶ 9 wherein this includes “optimization algorithms to determine non-colliding gantry and couch trajectories” – then see § 8 which starts at ¶ 49 wherein “DTRT plan comprises a set of control points, (G(MU),T(MU),C(MU),MLC(MU)), that prescribe the gantry angle, couch position, collimator rotation, and MLC leaf positions in terms of the cumulative delivered MU. Treatment planning for DTRT proceeds in two main steps (i) determining the treatment trajectory, and (ii) the multi-leaf collimator (MLC) leaf positions and monitor units (MU) that produce optimal delivered dose characteristics.” and see ¶ 50-51 for more clarification, in other words this system determines the optimal trajectory for “radiation treatment and imaging” (see the abstract) including by simulating [as part of the optimization] the movement/trajectory of the “couch”, i.e. the second model as recited in the claim – for more clarification  see ¶ 53-¶ 64 which describe the optimization process in detail [i.e., this includes the simulation/modelling of the trajectory’s of the various components including the couch], e.g. see ¶ 53-¶ 54 wherein “This method verifies that for each plan trajectory control point, there are no collisions.... To ensure such collisions will not occur, it is necessary to create a model of the linear accelerator capable of detecting collisions and target position with respect to the collimator field of view given the linear accelerator and safety envelope geometry, couch and target position, gantry angle, and collimator rotation”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien on a system “with the aim of acquiring evenly spaced projections in a number of phase or displacement bins during the respiratory cycle” (O’Brien, abstract) with the teachings from Fahimian on a similar system for “improved radiation treatment and imaging of solid cancers” which includes the “couch” as part of the “optimization” (Fahimian, abstract) The motivation to combine would have been that Fahimian’s technique provides for “improved radiation treatment and imaging of solid cancers...while minimizing exposure of healthy tissue and organs to harmful, unnecessary radiation.”  (Fahimian, abstract, see ¶ 3-¶6 for additional clarification). 


Regarding Claim 4
O’Brien does not explicitly teach:
The apparatus of claim 1, wherein the analyzer comprises a collision analyzer. 

Fahimian teaches:
	The apparatus of claim 1, wherein the analyzer comprises a collision analyzer. (Fahimian, see the above citations for relevance (e.g., the abstract, figure 3, § 8.3 starting in ¶ 49) – this is a system which produces optimal trajectories of the various components in radiotherapy, e.g. see figure 3 and ¶ 19 and ¶56 as cited above – then see ¶ 54: “This method verifies that for each plan trajectory control point, there are no collisions. It does not, however, check for collisions during the motion from one control point to the next. To ensure such collisions will not occur, it is necessary to create a model of the linear accelerator capable of detecting collisions and target position with respect to the collimator field of view given the linear accelerator and safety envelope geometry, couch and target position, gantry angle, and collimator rotation.” and see the surrounding paragraphs for more clarification – this system includes a method of “detecting collisions” [collision analyzer], e.g. ¶ 56: “Using such a model, the trajectory, beams eye view, collisions, and dynamics of the entire system can be visualized, analyzed, and optimized...”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien on a system “with the aim of acquiring evenly spaced projections in a number of phase or displacement bins during the respiratory cycle” (O’Brien, abstract) with the teachings from Fahimian on a similar system for “improved radiation treatment and imaging of solid cancers” which includes the “couch” as part of the “optimization” (Fahimian, abstract) The motivation to combine would have been that Fahimian’s technique provides for “improved radiation treatment and imaging of solid cancers...while minimizing exposure of healthy tissue and organs to harmful, unnecessary radiation.”  (Fahimian, abstract, see ¶ 3-¶6 for additional clarification). 

Regarding Claim 14.
O’Brien teaches: 
	... a diagram indicating the gantry angle as the function of the control point index. (O’Brien, see figure 2 for a diagram which indicates the “gantry angle” as a function of “time” [example of a control point index])

Fahimian teaches:
The apparatus of claim 13, wherein the graphic generator is also configured to provide.... (Fahimian, see the above citations for relevance (e.g., the abstract, figure 3, § 8.3 starting in ¶ 49) – this is a system which produces optimal trajectories of the various components in radiotherapy, e.g. see figure 3 and ¶ 19 and ¶56 as cited above –  e.g. ¶ 56: “Using such a model, the trajectory, beams eye view, collisions, and dynamics of the entire system can be visualized, analyzed, and optimized...” – then see ¶ 19 which teaches “FIG. 3 demonstrates plots of complex trajectories generated from embodiments of the present invention; the trajectories were derived from the optimization algorithm outlined in Table 1....The middle panel represents plots of the couch trajectories, as viewed from the top of the room for derived motion from said methods of trajectory optimization for the prone partial breast irradiation embodiment (see Example 1).” and then see ¶ 49 which teaches that the “control points” “prescribe the gantry angle” [i.e. the gantry angle is a function of the control point index] – it would have been obvious in view of both Fahimian and O’Brien to generate a diagram indicating the “gantry angle”, e.g. by outputting a diagram such as the one shown in O’Brien and/or output a diagram for the gantry angle similar to the “middle panel” of Fahimian’s figure 3 – it would have been obvious to do so as this would have more clearly conveyed to the user of the system what the trajectory of the gantry as determined by the system is)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien on a system “with the aim of acquiring evenly spaced projections in a number of phase or displacement bins during the respiratory cycle” (O’Brien, abstract) with the teachings from Fahimian on a similar system for “improved radiation treatment and imaging of solid cancers” which includes the “couch” as part of the “optimization” (Fahimian, abstract) The motivation to combine would have been that Fahimian’s technique provides for “improved radiation treatment and imaging of solid cancers...while minimizing exposure of healthy tissue and organs to harmful, unnecessary radiation.”  (Fahimian, abstract, see ¶ 3-¶6 for additional clarification). 


Regarding Claim 15.
O’Brien does not explicitly teach:
	The apparatus of claim 13, wherein the analyzer is also configured to determine couch angle of a couch as a function of control point index. 

Fahimian teaches:
	The apparatus of claim 13, wherein the analyzer is also configured to determine couch angle of a couch as a function of control point index. (Fahimian, the below citations are reproduced from dependent claim 2 – Fahimian’s system simulates the “trajectories” of the various components of the imaging system including the “couch” wherein ¶ 49 teaches that the “control points...prescribe the couch position” wherein as per both figure 1 and at least ¶ 53 this includes the “couch angle” as part of the “couch position” , i.e. Fahimian teaches determining the “couch angle” as a function of the “control points” as part of the optimal set of “trajectories” 
for the citations: for relevance see the abstract and see figure 1 – as shown and as taught this is a system for “improved radiation treatment and imaging of solid cancers utilizing....optimization...” wherein the system as shown in figure 1 includes a “couch” which is “dynamic”, i.e. this is a patient support that moves, e.g. “Translations and Tilts”, and see figure 2 for more clarification wherein as per ¶ 4 this is to control the “various tools...such as radiation couch and gantry, in concert to produce complex three-dimensional radiation delivery trajectories.” and then see ¶ 9 wherein this includes “optimization algorithms to determine non-colliding gantry and couch trajectories” – then see § 8 which starts at ¶ 49 wherein “DTRT plan comprises a set of control points, (G(MU),T(MU),C(MU),MLC(MU)), that prescribe the gantry angle, couch position, collimator rotation, and MLC leaf positions in terms of the cumulative delivered MU. Treatment planning for DTRT proceeds in two main steps (i) determining the treatment trajectory, and (ii) the multi-leaf collimator (MLC) leaf positions and monitor units (MU) that produce optimal delivered dose characteristics.” and see ¶ 50-51 for more clarification, in other words this system determines the optimal trajectory for “radiation treatment and imaging” (see the abstract) including by simulating [as part of the optimization] the movement/trajectory of the “couch”, i.e. the second model as recited in the claim – for more clarification  see ¶ 53-¶ 64 which describe the optimization process in detail [i.e., this includes the simulation/modelling of the trajectory’s of the various components including the couch], e.g. see ¶ 53-¶ 54 wherein “This method verifies that for each plan trajectory control point, there are no collisions.... To ensure such collisions will not occur, it is necessary to create a model of the linear accelerator capable of detecting collisions and target position with respect to the collimator field of view given the linear accelerator and safety envelope geometry, couch and target position, gantry angle, and collimator rotation”– also, see figure 3 and ¶ 19 – “FIG. 3 demonstrates plots of complex trajectories generated from embodiments of the present invention; the trajectories were derived from the optimization algorithm outlined in Table 1. The top panel represents a 4-dimensional Computer Aided Design (CAD) visualization environment utilized in the treatment trajectory optimization enabling analysis of the treatment trajectory in conjunction of the beams eye view generated with the patient model (CT scan) and target volume, as delineated in Example 1. The middle panel represents plots of the couch trajectories, as viewed from the top of the room for derived motion from said methods of trajectory optimization for the prone partial breast irradiation embodiment (see Example 1). The bottom panel shows photos of the reduction to experiment at different times during the trajectory as indicated.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien on a system “with the aim of acquiring evenly spaced projections in a number of phase or displacement bins during the respiratory cycle” (O’Brien, abstract) with the teachings from Fahimian on a similar system for “improved radiation treatment and imaging of solid cancers” which includes the “couch” as part of the “optimization” (Fahimian, abstract) The motivation to combine would have been that Fahimian’s technique provides for “improved radiation treatment and imaging of solid cancers...while minimizing exposure of healthy tissue and organs to harmful, unnecessary radiation.”  (Fahimian, abstract, see ¶ 3-¶6 for additional clarification). 


Regarding Claim 16.
O’Brien teaches: 
	... a diagram indicating ...the gantry angle ...as the function of the control point index. (O’Brien, see figure 2 for a diagram which indicates the “gantry angle” as a function of “time” [example of a control point index])

O’Brien does not explicitly teach:
The apparatus of claim 15, wherein the graphic generator is also configured to provide a diagram indicating both the gantry angle and the couch angle as the function of the control point index.

Fahimian teaches:
	The apparatus of claim 15, wherein the graphic generator is also configured to provide a diagram indicating both the gantry angle and the couch angle as the function of the control point index. (Fahimian, see the above citations for relevance (e.g., the abstract, figure 3, § 8.3 starting in ¶ 49) – this is a system which produces optimal trajectories of the various components in radiotherapy, e.g. see figure 3 and ¶ 19 and ¶56 as cited above –  e.g. ¶ 56: “Using such a model, the trajectory, beams eye view, collisions, and dynamics of the entire system can be visualized, analyzed, and optimized...” – then see ¶ 19 which teaches “FIG. 3 demonstrates plots of complex trajectories generated from embodiments of the present invention; the trajectories were derived from the optimization algorithm outlined in Table 1....The middle panel represents plots of the couch trajectories, as viewed from the top of the room for derived motion from said methods of trajectory optimization for the prone partial breast irradiation embodiment (see Example 1).” and then see ¶ 49 which teaches that the “control points” “prescribe the gantry angle” [i.e. the gantry angle is a function of the control point index] – it would have been obvious in view of both Fahimian and O’Brien to generate a diagram indicating the “gantry angle” and “couch position” which includes the “couch angle” (see ¶ 49 and ¶ 53, the “control points ...prescribe the gantry angle, couch position”, wherein ¶53 clarifies that the “couch position” includes “couch angle”, also see ¶ 83), e.g. by outputting a diagram such as the one shown in O’Brien figure 2 and adding in the “couch angle” as determined by Fahimian and/or output a diagram with both the “gantry angle” and “couch position” [including angle] similar to the “middle panel” of Fahimian’s figure 3 – it would have been obvious to do so as this would have more clearly conveyed to the user of the system what the trajectory of the gantry as determined by the system is)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien on a system “with the aim of acquiring evenly spaced projections in a number of phase or displacement bins during the respiratory cycle” (O’Brien, abstract) with the teachings from Fahimian on a similar system for “improved radiation treatment and imaging of solid cancers” which includes the “couch” as part of the “optimization” (Fahimian, abstract) The motivation to combine would have been that Fahimian’s technique provides for “improved radiation treatment and imaging of solid cancers...while minimizing exposure of healthy tissue and organs to harmful, unnecessary radiation.”  (Fahimian, abstract, see ¶ 3-¶6 for additional clarification). 

Regarding Claim 17.
O’Brien teaches: 
	... a diagram indicating ...the gantry angle (O’Brien, see figure 2 for a diagram which indicates the “gantry angle” as a function of “time” [example of a control point index])

O’Brien does not explicitly teach: 
The apparatus of claim 15, wherein the graphic generator is also configured to provide a diagram indicating how the couch angle varies in relation to the gantry angle.

Fahimian teaches:
	The apparatus of claim 15, wherein the graphic generator is also configured to provide a diagram indicating how the couch angle varies in relation to the gantry angle. (Fahimian, see the above citations for relevance (e.g., the abstract, figure 3, § 8.3 starting in ¶ 49) – this is a system which produces optimal trajectories of the various components in radiotherapy, e.g. see figure 3 and ¶ 19 and ¶56 as cited above –  e.g. ¶ 56: “Using such a model, the trajectory, beams eye view, collisions, and dynamics of the entire system can be visualized, analyzed, and optimized...” – then see ¶ 19 which teaches “FIG. 3 demonstrates plots of complex trajectories generated from embodiments of the present invention; the trajectories were derived from the optimization algorithm outlined in Table 1....The middle panel represents plots of the couch trajectories, as viewed from the top of the room for derived motion from said methods of trajectory optimization for the prone partial breast irradiation embodiment (see Example 1).” and then see ¶ 49 which teaches that the “control points” “prescribe the gantry angle” [i.e. the gantry angle is a function of the control point index] – it would have been obvious in view of both Fahimian and O’Brien to generate a diagram indicating the “gantry angle” and “couch position” which includes the “couch angle” (see ¶ 49 and ¶ 53, the “control points ...prescribe the gantry angle, couch position”, wherein ¶53 clarifies that the “couch position” includes “couch angle”, also see ¶ 83), e.g. by outputting a diagram such as the one shown in O’Brien figure 2 and adding in the “couch angle” as determined by Fahimian and/or output a diagram with both the “gantry angle” and “couch position” [including angle] similar to the “middle panel” of Fahimian’s figure 3 – it would have been obvious to do so as this would have more clearly conveyed to the user of the system what the trajectory of the gantry as determined by the system is- in terms of these diagrams indicating the couch angle compared to the gantry angle, see O’Brien figure 2 – as taken in combination with Fahimian it would have been obvious to add a third “trajectory” into the diagram for the “couch” including the “couch angle” as taught by Fahimian [i.e., this would be adding a curve to this figure] wherein the curve would have been a function of “gantry angle”, and also see figure 3 of Fahimian – this example “The middle panel represents plots of the couch trajectories” (as cited above) -  it would have been obvious to also show in the same panel “plots of the” gantry angle – this “trajectory” is already calculated by the prior art)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien on a system “with the aim of acquiring evenly spaced projections in a number of phase or displacement bins during the respiratory cycle” (O’Brien, abstract) with the teachings from Fahimian on a similar system for “improved radiation treatment and imaging of solid cancers” which includes the “couch” as part of the “optimization” (Fahimian, abstract) The motivation to combine would have been that Fahimian’s technique provides for “improved radiation treatment and imaging of solid cancers...while minimizing exposure of healthy tissue and organs to harmful, unnecessary radiation.”  (Fahimian, abstract, see ¶ 3-¶6 for additional clarification). 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., “Respiratory motion guided four dimensional cone beam computed tomography: encompassing irregular breathing”, 2014 in view of Ren et al., “A limited-angle intrafraction verification (LIVE) system for radiation therapy”, 2014 

Regarding Claim 6
O’Brien teaches: 
	The apparatus of claim 1, wherein the imaging waypoints comprise a first set of imaging waypoints and a second set of imaging waypoints, and wherein the analyzer is configured to determine the first set of imaging waypoints for a first type of imaging (O’Brien, § 2.1 teaches that the system is applied to “kV” “imagers”, i.e. the system is applied to determine the first set of imaging waypoints for kV imaging)

O’Brien does not explicitly teach:
, and to determine the second set of imaging waypoints for a second type of imaging. 


Ren, as taken in combination with O’Brien, teaches:
, and to determine the second set of imaging waypoints for a second type of imaging. (Obrien, as cited above, teaches a technique for determining imaging waypoints for kV imagers – then, see Ren, abstract which teaches that this is a “a limited-angle intrafraction verification (LIVE) system to use prior information, deformation models, and limited angle kV-MV projections to verify target position intrafractionally.” wherein “The LIVE system acquires limited-angle kV projections simultaneously during arc treatment delivery or in-between static 3D/IMRT treatment beams as the gantry moves from one beam to the next. Orthogonal limited-angle MV projections are acquired from the beam’s eye view (BEV) exit fluence of arc treatment beam or in-between static beams to provide additional anatomical information. MV projections are converted to kV projections using a linear conversion function” wherein “Varian Truebeam research mode was used to acquire kV and MV projections simultaneously during the delivery of a dynamic conformal arc plan.” – in other words, and see figure 2 – in other words, this teaches that there is a “mode” on “Varian Truebeam” systems wherein the system acquires kV and MV projections [the first type from O’Brien, and a second type of MV] wherein Ren teaches that the “MV projections are converted to kV projections” – it would have been obvious in view of O’Brien and Ren to determine a second set of imaging waypoints for the MV type of imaging, for relevance – also Ren provides additionally function to “convert” the MV projections to KV (see § 2.B. on page 2), for additional relevance see § 4 of Ren which teaches in part “The number of projections N can be acquired for each phase over certain gantry rotation angle α is dependent on the gantry rotation speed ω and patient breathing cycle T....” and see figure 7 for the “Image Acquisition scheme of the LIVE system”, i.e. Ren also teaches, in a similar manner to O’Brien a technique to control when to take images based on the gantry rotation and patient breathing cycle –this is cited for relevance, )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien on a kV imaging system for radiotherapy that accounts for the movement of the imager and the gantry with the teachings from Ren on a similar system which uses a “research mode” wherein the imager obtains both “kV” and “MV” projections. The motivation to combine would have been that the “MV projections....provide additional anatomical information”, i.e. this would have improved the imaging quality of the system (Ren, methods section on page 1) as “MV beam’s eye view (BEV) cine images and orthogonal kV images were simulated or acquired during the arc treatment delivery.” (Ren, § 2.A on page 2), i.e. the MV images such as shown in figure 7 are acquired from a “beam’s eye view” which would have improved the image quality as they would have provided better “3D” information (see § 1 ¶ 2-3 which discusses this in greater detail)
In addition, another motivation to combine would have been that “Preliminary validation showed that LIVE can reconstruct target volume accurately using projections acquired within a 30◦ scanning angle during arc treatment delivery or during gantry rotation in-between 3D/IMRT beams. LIVE can potentially reduce the treatment errors caused by intrafraction motion for both fractionated and SRS/SBRT treatments to allow further margin reduction and dose escalation.” (see the § 5), i.e. “The LIVE system has the potential to substantially improve intrafraction target localization accuracy by providing volumetric verification of tumor position simultaneously during arc treatment delivery or in-between static treatment beams” [see the conclusions on page 1]

Regarding Claim 7
Ren, as taken in combination with O’Brien teaches:
	The apparatus of claim 6, wherein the first type of imaging comprises kV-imaging (O’Brien, § 2.1 as cited above – the first type is “kV” “imagers”), and the second type of imaging comprises MV-imaging.  (Ren, as cited above teaches taking both kV and MV images)

Claim(s) 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., “Respiratory motion guided four dimensional cone beam computed tomography: encompassing irregular breathing”, 2014 in view of O’Brien, hereafter O’Brien 2, “Optimizing 4D cone beam computed tomography acquisition by varying the gantry velocity and projection time interval”, 2013 

Regarding Claim 11.
O’Brien does not explicitly teach:
The apparatus of claim 10, wherein the imaging distance and the imaging waypoints define one or more two-dimensional areas in the graphic. 

O’Brien 2 teaches:
The apparatus of claim 10, wherein the imaging distance and the imaging waypoints define one or more two-dimensional areas in the graphic. (O’Brien 2 teaches in figure 1 a “diagram of the projection geometry” which shows cones to represent the “projection” area, i.e. the projection points are within these cones, wherein this shows that the cones for  the projection points are a function of the “source”-to-imager distance [the “detector” is the imager] and the “source”-to-“target” distance and the “target”-to-imager distance wherein this also shows multiple projections, i.e. to the “ith” projection, wherein § 1 ¶ 3 clarifies “The gantry, containing the x-ray source and detector, is rotated around the anatomy during which a series of approximately 1200 cone shaped projections are taken, see figure 1.” – it would have been obvious to use this “diagram” to show the projection points calculated from the output of O’Brien as this diagram shows the locations of the “projections” [i.e., the projection points/waypoints] wherein the imaging distance and waypoints define the 2D area of the graph – it would have been obvious to do so as the “diagram” would have clearly conveyed to the user the location of the projection points with respect to the “target” and other parts of the system, enabling the user to visualize the location of the projection points, also for relevance see the remaining sections of this publication, this is an earlier publication on the system of O’Brien as relied upon above)

    PNG
    media_image8.png
    462
    735
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien wherein “This paper builds on our previous studies by implementing the optimization into a realistic simulation of a working RMG-4DCBCT software package” with the teachings from O’Brien on “In our previous study, (O’Brien et al 2013) [i.e., O’Brien 2], we introduced a mathematical framework for the optimization algorithms that are used to compute the optimal gantry velocity and projection time interval schedule for RMG-4DCBCT.” The motivation to combine would have been that “We will introduce the algorithms that are used to determine when to move the gantry, how to move the gantry smoothly and when to acquire a projection. To make the system more realistic we have developed a simulated gantry and a simulated kilovoltage imager and commands are issued to the simulated system. We establish that RMG-4DCBCT is an effective method to reduce projection clustering by performing a realistic simulation of a working RMG-4DCBCT system using 112 breathing traces from 24 lung cancer patients acquired in a previous study (George et al 2006).” (see O’Brien, 2014 – page 582, ¶ 2).
Also, these are already combined – see the citation’s in O’Brien 2. 

Regarding Claim 21.
O’Brien does not explicitly teach:
	The apparatus of claim 1, wherein the imaging waypoints are arranged in the graphic as a function of source...distance... (O’Brien, § 2.4 teaches “angular distance between projections” is part of the optimization, i.e. the crosses in figure 5 are arranged as a function of the imaging “distance” as the location of the crosses is determined based on the imaging “distance” – for claim interpretation limitations are not read in from the specification – this limitation recites that “imaging waypoints are arranged in the graphic as a function of imaging distance”, e.g. that the imaging waypoints are arranged in a graph, e.g. figure 5 of O’Brien, wherein the locations of the imaging waypoints is determined based on the imaging distance, e.g. O’Brien as the waypoints are a function of imaging distance, e.g. the “angular distance between projections”)

O’Brien 2 teaches: 
source-to-imager distance (SID) (O’Brien 2 teaches in figure 1 a “diagram of the projection geometry” which shows cones to represent the “projection” area, i.e. the projection points are within these cones, wherein this shows that the cones for  the projection points are a function of the source-to-imager distance [the detector is the imager] wherein this also shows multiple projections, i.e. to the “ith” projection, wherein § 1 ¶ 3 clarifies “The gantry, containing the x-ray source and detector, is rotated around the anatomy during which a series of approximately 1200 cone shaped projections are taken, see figure 1.” – it would have been obvious to use this “diagram” to show the projection points calculated from the output of O’Brien as this diagram shows the locations of the “projections” [i.e., the projection points/waypoints] arranged as a function of the source-to-imager distance – it would have been obvious to do so as the “diagram” would have clearly conveyed to the user the location of the projection points with respect to the “target” and other parts of the system, enabling the user to visualize the location of the projection points, also for relevance see the remaining sections of this publication, this is an earlier publication on the system of O’Brien as relied upon above)

    PNG
    media_image8.png
    462
    735
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien wherein “This paper builds on our previous studies by implementing the optimization into a realistic simulation of a working RMG-4DCBCT software package” with the teachings from O’Brien on “In our previous study, (O’Brien et al 2013) [i.e., O’Brien 2], we introduced a mathematical framework for the optimization algorithms that are used to compute the optimal gantry velocity and projection time interval schedule for RMG-4DCBCT.” The motivation to combine would have been that “We will introduce the algorithms that are used to determine when to move the gantry, how to move the gantry smoothly and when to acquire a projection. To make the system more realistic we have developed a simulated gantry and a simulated kilovoltage imager and commands are issued to the simulated system. We establish that RMG-4DCBCT is an effective method to reduce projection clustering by performing a realistic simulation of a working RMG-4DCBCT system using 112 breathing traces from 24 lung cancer patients acquired in a previous study (George et al 2006).” (see O’Brien, 2014 – page 582, ¶ 2).
Also, these are already combined – see the citation’s in O’Brien 2. 


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., “Respiratory motion guided four dimensional cone beam computed tomography: encompassing irregular breathing”, 2014 in view of Saracen et al., US 2005/0228255 

Regarding Claim 18.
O’Brien teaches: 
	The apparatus of claim 1, wherein the graphic is a part of a user interface [and there are settings] to allow a user to select one or more imaging arrangement(s) for a treatment plan. (O’Brien, see the abstract – “Acquisition used phase-based binning and parameter settings typically used on commercial 4DCBCT systems (4 min acquisition time, 1200 projections across 10 respiratory bins),” – to further clarify, see table 1 – this lists the “default parameters”, in other words, table 1 is a listing of the “parameter settings” that a user may set for a treatment plan wherein this allows a user to select an imaging arrangement, e.g. the time/number of projections/gantry settings – in addition see table 2 which provide further settings that are used in the “simulations” – in regards to this being part of the UI – the claim recites the “graphic is a part of the user interface” – O’Brien teaches that at least figure 5 is a “screen shot from the ...software” [i.e. an example of a graphic being part of the UI, as this is a “screen shot” of part of the UI] – and wherein O’Brien, as cited above teaching that the system includes a variety of “settings” that a user may set, this is part of the UI of the “software” as these “parameter settings” as set by the user )

    PNG
    media_image4.png
    360
    878
    media_image4.png
    Greyscale

    PNG
    media_image9.png
    388
    878
    media_image9.png
    Greyscale


O’Brien does not explicitly teach that the settings are part of the user interface, i.e.:
user interface configured to allow a user

Saracen teaches:
user interface configured to allow a user (Saracen, figure 2 # 140 teaches a “user interface” wherein the abstract teaches that this is for a “robotic patient positioning assembly for ...radiation treatment” and then see figure 10 as described in ¶ 63-¶70 – this is a user interface which as per ¶ 67 “includes button icons that allow the user to adjust imaging parameters, Such as the intensity, energy, and duration of the X-rays in the imaging beams generated by the imaging System; the number of near real time images to be acquired; the Selection and de-Selection of fiducials, and rigid body parameter” – i.e., this is a user interface to configure imaging parameters, such as the parameters of O’Brien as cited above)
    PNG
    media_image10.png
    781
    879
    media_image10.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien on a system for radiation therapy “with the aim of acquiring evenly spaced projections in a number of phase or displacement bins during the respiratory cycle.” (O’Brien, abstract) with the teachings from Saracen on a similar system which includes “a robotic positioning device for moving and Supporting the patient during treatment...” and includes a UI to configure the imaging parameters for said system. The motivation to combine would have been that this would have provided “a patient positioning assembly that includes a dynamic motion control mechanism for controlling the motion of the support device, so that the position and orientation of the support device can be adjusted as necessary” (Saracen, ¶ 5).
In addition, another motivation to combine would have been that the having a user interface to set the various parameters of O’Brien would have made the system easier to use as there would have been a graphical UI for inputting the various parameters into O’Brien’s system. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bernatowicz et al., “Quantifying the impact of respiratory-gated 4D CT acquisition on thoracic image quality: A digital phantom study”, 2014 – see the abstract, this is a “simulation framework” which compares various “acquisition modes” which account for the “couch” positioning – see § 2.C on page 327 -328 for clarification
D’Souza et al., “Real-time intra-fraction-motion tracking using the treatment couch: a feasibility study”, 2005 – see the abstract, this uses a “robotic couch” which “moves in real time in response to organ motion” 
Hunt et al., “Simultaneous MV-kV imaging for intrafractional motion management during volumetric-modulated arc therapy delivery”, 2015 – see the abstract, this is a method similar to Ren above in the use of MV and kV images which are “combined....to assess 3D motion” wherein this includes a “fiducial” as well
Keall et al., “Real-Time 3D Image Guidance Using a Standard LINAC: Measured Motion, Accuracy, and Precision of the First Prospective Clinical Trial of Kilovoltage Intrafraction Monitoring Guided Gating for Prostate Cancer Radiation Therapy” – see the section “KIM method” and the “clinical user interface” show in figure 1 wherein the section states “Note that for the current version of the software, and see figure 1
Li et al., “Clinical Assessment of 2D/3D Registration Accuracy in 4 Major Anatomic Sites Using On-Board 2D Kilovoltage Images for 6D Patient Setup”, 2014 – see figure 1, this is another depiction of the coordinate system/geometry of the “imager” and “source” relative to the target, similar to Stevens as above, wherein this provides a technique for the “coordinate system transformation” – see the remaining portions, this provides a variety of coordinate transformations to use
Mao et al., “A fiducial detection algorithm for real-time image guided IMRT based on simultaneous MV and kV imaging”, see the abstract, see § II.B starting on page 3555, specifically see page 3556 –includes a step to “Predict FM locations” and see figure 4 as well which shows this includes kV and MV imaging
O’Brien et al., “Reducing 4DCBCT imaging time and dose: the first implementation of variable gantry speed 4DCBCT on a linear accelerator”, 2017 – this is a third publication the above relied upon O’Brien references wherein this was implements the method to control the radiotherapy treatment system (see the abstract, see figure 2, see figures 5-6)
Ostyn et al., “A Simulation Study of a Radiofrequency Localization System for Tracking Patient Motion in Radiotherapy”, 2016 – see the abstract this is “simulation study of a potential radiofrequency (RF) localization system designed to track intrafraction motion (target motion during the radiation treatment)...We use a Monte Carlo simulation to investigate the relationship between a localization estimate and angular resolution of sensors (signal receivers) in a simulated room.” – see figure 1
Qiu et al., “Inferential modeling and predictive feedback control in real-time motion compensation using the treatment couch during radiotherapy”, 2007 – see the abstract this is “a real-time couch-based motion compensation system” – this is a further publication on D’Souza as cited above wherein this uses a “predictive feedback control system” with a “PLS...model”
Stevens et al. “Continuous monitoring of prostate position using stereoscopic and monoscopic kV image guidance”, 2016 – see the abstract, this is an imaging technique using kV imaging with a “couch” and a “fiducial marker” – see figure 1 and figure 3
Sundar et al., “Automatic Image-Based Cardiac and Respiratory Cycle Synchronization and Gating of Image Sequences”, 2009 – see the abstract which teaches in part “We propose a novel method to detect the current state of the quasi-periodic system from image sequences which in turn will enable us to synchronize/gate the image sequences to obtain images of the organ system at similar configurations.”
Yu et al., “A Prospective 4p Radiation Therapy Clinical Study in Recurrent High-Grade Glioma Patients”, 2018 – see figure 1, this is a GUI which shows a “beam solution space” as a function of the “gantry” and “couch” “angles” (see the caption, see page 146 ¶3)
Zhang et al., “Intrafractional 3D localization using kilovoltage digital tomosynthesis for sliding-window intensity modulated radiation therapy”, 2015 – this is “To implement novel imaging sequences integrated into intensity modulated radiation therapy (IMRT) and determine 3D positions for intrafractional patient motion monitoring and management.”
Keall et al., US 2014/0192952 – this is a PGPUB based on O’Brien’s invention (O’Brien is named as an inventor, for clarity)
Filiberti et al., US 2016/0023019 – this is “Systems, devices, and methods for imaging-based calibration of radiation treatment couch position compensations.” – see the abstract 
Harrington et al., US 2018/0160994 – see the abstract, this includes a feature of “obtain imaging waypoint data” and appears to be using the result of the presently claimed invention
Jordan et al., US 2018/0056091 – see the abstract this includes a “processing device generates a plurality of projections of a treatment planning image of a patient, the treatment planning image comprising a delineated target, wherein each projection of the plurality of projections has an angle that corresponds to one of the plurality of angles from which the tracking images can be taken.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128